Case 1:19-mj-00793-RLM Document 83 Filed 11/18/19 Page 1 of 1 PagelD #: 245

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA MOTION FOR ORDER FOR RELEASE
OF CASH BAIL
V.

VIKAS VERMA
CASE NUMBER: 19-MJ-795

MOTION FOR ORDER FOR RELEASE OF CASH BAIL

The defendant. VIKAS VERMA, hereby moves for an Order for Release of Cash Bail in
the instant case. The United States of America does not oppose this motion.

mele AL td

Date Atiorney for Defendant

ORDER FOR RELEASE OF CASH BAIL

The Defendant having moved for the release of cash bail and there being no
opposition, the motion for release of cash bail is granted.

SO ORDERED.

rhe lr / om fi cet

Date INITED STATES MAGISTRATE JUDGE
